      Case 19-44111-elm13 Doc 2 Filed 10/04/19                          Entered 10/04/19 09:37:37              Page 1 of 17
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Charles Adrian Ott                         xxx-xx-6440             §          Case No:
       202 Oak Knoll Circle #251A                                         §
                                                                                     Date:        10/4/2019
       Lewisville, TX 75067                                               §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $560.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $33,600.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 19-44111-elm13 Doc 2 Filed 10/04/19                          Entered 10/04/19 09:37:37                   Page 2 of 17
Case No:
Debtor(s):   Charles Adrian Ott




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $560.00       per month, months    1       to   60    .

          For a total of    $33,600.00      (estimated " Base Amount ").

          First payment is due      11/3/2019       .

          The applicable commitment period ("ACP") is        36   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
      Case 19-44111-elm13 Doc 2 Filed 10/04/19                          Entered 10/04/19 09:37:37                Page 3 of 17
Case No:
Debtor(s):   Charles Adrian Ott


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

AmeriCredit/GM Financial                                              $15,693.00       6.25%                                          Pro-Rata
2019 Mitsubishi Mirage G4

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
      Case 19-44111-elm13 Doc 2 Filed 10/04/19                         Entered 10/04/19 09:37:37               Page 4 of 17
Case No:
Debtor(s):   Charles Adrian Ott



Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                         $8,000.00       Month(s) 1-60                     Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Ad Astra Recovery                                                   $421.00
Aes/suntrust                                                          $0.00
Cash Land                                                           $600.00
Cash Net USA                                                        $225.00
Chase Checking                                                    $2,300.00
Commonwealth Financial Systems                                      $994.00
Credit Protection Assoc LP                                           $40.22
Department of Education/Nelnet                                        $0.00
Department of Education/Nelnet                                        $0.00
Department of Education/Nelnet                                        $0.00
Department of Education/Nelnet                                        $0.00
Dept of Ed / Navient                                              $2,394.00
ECMC Group                                                            $0.00
ERC/Enhanced Recovery Corp                                        $1,062.00
ERC/Enhanced Recovery Corp                                          $332.00
First Progress                                                      $148.00
Law Office of Brett M. Borland, PC                                $2,773.39



                                                                Page 4
       Case 19-44111-elm13 Doc 2 Filed 10/04/19                       Entered 10/04/19 09:37:37                Page 5 of 17
Case No:
Debtor(s):   Charles Adrian Ott


National Credit Systems, Inc.                                     $2,777.00
NPAS Inc.                                                           $140.10
NTTA                                                                $143.41
NTTA                                                                 $15.22
NTTA                                                                $515.41
NTTA                                                                $376.86
Online Collections                                                $1,098.00
Pioneer Credit Recovery, Inc.                                         $0.00
Portfolio Recovery                                                $1,066.00
Portfolio Recovery                                                  $768.00
Portfolio Recovery                                                  $523.00
Power Finance                                                       $399.99
RISE Credit                                                         $508.00
RISE Credit                                                           $0.00
RISE Credit                                                           $0.00
Sam's Appliances & Furniture                                          $0.00
Synchrony Bank/Care Credit                                            $0.00
U.S. Department of Education                                      $9,005.00
U.S. Department of Education                                      $3,937.00
U.S. Department of Education                                      $1,996.00
U.S. Department of Education                                        $933.00
Wells Fargo Dealer Services                                           $0.00
Wise Credit Llc                                                   $9,081.00

TOTAL SCHEDULED UNSECURED:                                      $44,572.60

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                      ASSUME/REJECT         CURE AMOUNT         TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.



                                                                Page 5
        Case 19-44111-elm13 Doc 2 Filed 10/04/19                          Entered 10/04/19 09:37:37                 Page 6 of 17
Case No:
Debtor(s):   Charles Adrian Ott


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.




                                                                   Page 6
      Case 19-44111-elm13 Doc 2 Filed 10/04/19                            Entered 10/04/19 09:37:37                 Page 7 of 17
Case No:
Debtor(s):   Charles Adrian Ott


F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.




                                                                   Page 7
      Case 19-44111-elm13 Doc 2 Filed 10/04/19                           Entered 10/04/19 09:37:37                 Page 8 of 17
Case No:
Debtor(s):   Charles Adrian Ott


P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
      Case 19-44111-elm13 Doc 2 Filed 10/04/19                           Entered 10/04/19 09:37:37                 Page 9 of 17
Case No:
Debtor(s):   Charles Adrian Ott


1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                  Page 9
     Case 19-44111-elm13 Doc 2 Filed 10/04/19                         Entered 10/04/19 09:37:37                Page 10 of 17
Case No:
Debtor(s):   Charles Adrian Ott


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 10
     Case 19-44111-elm13 Doc 2 Filed 10/04/19                        Entered 10/04/19 09:37:37                Page 11 of 17
Case No:
Debtor(s):   Charles Adrian Ott




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the   4th day of October, 2019       :

(List each party served, specifying the name and address of each party)


Dated:             October 4, 2019                                        /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Ad Astra Recovery                                 Chase Checking                                    Department of Education/Nelnet
xxx6448                                           PO Box 659754                                     xxxxxxxxxxx2949
7330 West 33rd Street North                       San Antonio, TX 78265                             Attn: Claims
Suite 118                                                                                           PO Box 82505
Wichita, KS 67205                                                                                   Lincoln, NE 68501


Aes/suntrust                                      Commonwealth Financial Systems                    Department of Education/Nelnet
xxxxxxxxxxxx0002                                  xxxxxxx04N1                                       xxxxxxxxxxx2849
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Attn: Claims
PO Box 2461                                       245 Main Street                                   PO Box 82505
Harrisburg, PA 17105                              Dickson City, PA 18519                            Lincoln, NE 68501


AmeriCredit/GM Financial                          Credit Protection Asoc. LP                        Dept of Ed / Navient
xxxxxxxx8533                                      PO Box 9037                                       xxxxxxxxxxxxxxxxxxxxxxxxx0821
Attn: Bankruptcy                                  Addison, TX 75001                                 Attn: Claims Dept
PO Box 183853                                                                                       PO Box 9635
Arlington, TX 76096                                                                                 Wilkes Barr, PA 18773


Cash Land                                         Credit Protection Assoc LP                        ECMC Group
10417 N. May Ave.                                 c/o NTTA                                          xxxxxx0001
Oklahoma City, OK 73120                           PO Box 207899                                     111 Washington Ave South
                                                  Dallas, TX 75230-7899                             Suite 1400
                                                                                                    Minneapolis, MN 55401


Cash Net USA                                      Department of Education/Nelnet                    ERC/Enhanced Recovery Corp
200 W. Jackson Blvd. 14th Floor                   xxxxxxxxxxx0945                                   xxxxx8951
Chicago, IL 60606                                 Attn: Claims                                      Attn: Bankruptcy
                                                  PO Box 82505                                      8014 Bayberry Road
                                                  Lincoln, NE 68501                                 Jacksonville, FL 32256


Charles Adrian Ott                                Department of Education/Nelnet                    ERC/Enhanced Recovery Corp
202 Oak Knoll Circle #251A                        xxxxxxxxxxx2045                                   xxxxx6530
Lewisville, TX 75067                              Attn: Claims                                      Attn: Bankruptcy
                                                  PO Box 82505                                      8014 Bayberry Road
                                                  Lincoln, NE 68501                                 Jacksonville, FL 32256




                                                               Page 11
     Case 19-44111-elm13 Doc 2 Filed 10/04/19         Entered 10/04/19 09:37:37   Page 12 of 17
Case No:
Debtor(s):   Charles Adrian Ott


First Progress                       NTTA Violation Processing Center     RISE Credit
xxxxxxxxxxxx5190                     PO Box 260928                        xxxx0206
Attn: Bankruptcy                     Plano, TX 75026-0928                 Attn: Bankruptcy
PO Box 9053                                                               PO Box 101808
Johnson City, TN 37615                                                    Fort Worth, TX 76185


Internal Revenue Service             Online Collections                   RISE Credit
Centralized Insolvency Operations    xxxxxxxxxxxx5787                     xxxx5776
PO Box 7346                          Attn: Bankruptcy                     Attn: Bankruptcy
Philadelphia, PA 19101-7346          PO Box 1489                          PO Box 101808
                                     Winterville, NC 28590                Fort Worth, TX 76185


Law Office of Brett M. Borland, PC   Pioneer Credit Recovery, Inc.        Sam's Appliances & Furniture
3572797                              P.O. Box 50                          xx2532
2440 Sandy Plains Rd Bldg 1-200      Perry, NY 14530                      Attn: Bankruptcy
Marietta, GA 30066-7208                                                   5050 East Belknap Street
                                                                          Haltom City, TX 76117


National Credit Systems, Inc.        Portfolio Recovery                   Synchrony Bank/Care Credit
xxx2797                              xxxxxxxxxxxx5341                     xxxxxxxxxxxx6930
Attn: Bankruptcy                     Attn: Bankruptcy                     Attn: Bankruptcy Dept
PO Box 312125                        120 Corporate Blvd                   PO Box 965060
Atlanta, GA 31131                    Norfold, VA 23502                    Orlando, FL 32896


NPAS Inc.                            Portfolio Recovery                   U.S. Department of Education
518005702                            xxxxxxxxxxxx6930                     xxxx3403
PO BOX 99400                         Attn: Bankruptcy                     ECMC/Bankruptcy
Louisville, TX 76011                 120 Corporate Blvd                   PO Box 16408
                                     Norfold, VA 23502                    Saint Paul, MN 55116


NTTA                                 Portfolio Recovery                   U.S. Department of Education
810297778                            xxxxxxxxxxxx9600                     xxxx1342
PO Box 660244                        Attn: Bankruptcy                     ECMC/Bankruptcy
Dallas, TX 75266-0244                120 Corporate Blvd                   PO Box 16408
                                     Norfold, VA 23502                    Saint Paul, MN 55116


NTTA                                 Power Finance                        U.S. Department of Education
804112344                            9595 Six Points Dr. Ste 8210         xxxx1346
PO Box 660244                        Spring, TX 77380                     ECMC/Bankruptcy
Dallas, TX 75266-0244                                                     PO Box 16408
                                                                          Saint Paul, MN 55116


NTTA                                 RISE Credit                          U.S. Department of Education
804335318                            xxxx7574                             xxxx1339
PO Box 660244                        Attn: Bankruptcy                     ECMC/Bankruptcy
Dallas, TX 75266-0244                PO Box 101808                        PO Box 16408
                                     Fort Worth, TX 76185                 Saint Paul, MN 55116




                                                Page 12
     Case 19-44111-elm13 Doc 2 Filed 10/04/19   Entered 10/04/19 09:37:37   Page 13 of 17
Case No:
Debtor(s):   Charles Adrian Ott


Wells Fargo Dealer Services
xxxxxxxx4737
Attn: Bankruptcy
PO Box 19657
Irvine, CA 92623


Wise Credit Llc
xx1564
200 W Thompson St
Decatur, TX 76234




                                          Page 13
       Case 19-44111-elm13 Doc 2 Filed 10/04/19                          Entered 10/04/19 09:37:37                    Page 14 of 17
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Charles Adrian Ott                          xxx-xx-6440      §      CASE NO:
       202 Oak Knoll Circle #251A                                   §
       Lewisville, TX 75067                                         §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       10/4/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $560.00

 Disbursements                                                                                   First (1)                 Second (2) (Other)

 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $55.50                              $56.00

 Filing Fee                                                                                        $0.00                               $0.00

 Noticing Fee                                                                                     $47.25                               $0.00

 Subtotal Expenses/Fees                                                                         $107.75                               $56.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $452.25                              $504.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 AmeriCredit/GM Financial             2019 Mitsubishi Mirage G4            $15,693.00        $15,693.00          1.25%                $196.16

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $196.16

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
         Case 19-44111-elm13 Doc 2 Filed 10/04/19                         Entered 10/04/19 09:37:37                 Page 15 of 17
Case No:
Debtor(s):   Charles Adrian Ott



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $196.16
      Debtor's Attorney, per mo:                                                                                                $256.09
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $196.16
      Debtor's Attorney, per mo:                                                                                                $307.84
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         10/4/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-44111-elm13 Doc 2 Filed 10/04/19                     Entered 10/04/19 09:37:37             Page 16 of 17


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE:    Charles Adrian Ott                                                      CASE NO.

                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      10/4/2019                                              /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


Ad Astra Recovery                              Chase Checking                                  ECMC Group
7330 West 33rd Street North                    PO Box 659754                                   111 Washington Ave South
Suite 118                                      San Antonio, TX 78265                           Suite 1400
Wichita, KS 67205                                                                              Minneapolis, MN 55401



Aes/suntrust                                   Commonwealth Financial Systems                  ERC/Enhanced Recovery Corp
Attn: Bankruptcy                               Attn: Bankruptcy                                Attn: Bankruptcy
PO Box 2461                                    245 Main Street                                 8014 Bayberry Road
Harrisburg, PA 17105                           Dickson City, PA 18519                          Jacksonville, FL 32256



AmeriCredit/GM Financial                       Credit Protection Asoc. LP                      First Progress
Attn: Bankruptcy                               PO Box 9037                                     Attn: Bankruptcy
PO Box 183853                                  Addison, TX 75001                               PO Box 9053
Arlington, TX 76096                                                                            Johnson City, TN 37615



Cash Land                                      Credit Protection Assoc LP                      Internal Revenue Service
10417 N. May Ave.                              c/o NTTA                                        Centralized Insolvency Operations
Oklahoma City, OK 73120                        PO Box 207899                                   PO Box 7346
                                               Dallas, TX 75230-7899                           Philadelphia, PA 19101-7346



Cash Net USA                                   Department of Education/Nelnet                  Law Office of Brett M. Borland, PC
200 W. Jackson Blvd. 14th Floor                Attn: Claims                                    2440 Sandy Plains Rd Bldg 1-200
Chicago, IL 60606                              PO Box 82505                                    Marietta, GA 30066-7208
                                               Lincoln, NE 68501



Charles Adrian Ott                             Dept of Ed / Navient                            Leinart Law Firm
202 Oak Knoll Circle #251A                     Attn: Claims Dept                               11520 N. Central Expressway
Lewisville, TX 75067                           PO Box 9635                                     Suite 212
                                               Wilkes Barr, PA 18773                           Dallas, Texas 75243
       Case 19-44111-elm13 Doc 2 Filed 10/04/19           Entered 10/04/19 09:37:37   Page 17 of 17


                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION

  IN RE:   Charles Adrian Ott                                         CASE NO.

                                                                      CHAPTER    13

                                          Certificate of Service
                                           (Continuation Sheet #1)

National Credit Systems, Inc.          Power Finance
Attn: Bankruptcy                       9595 Six Points Dr. Ste 8210
PO Box 312125                          Spring, TX 77380
Atlanta, GA 31131



NPAS Inc.                              RISE Credit
PO BOX 99400                           Attn: Bankruptcy
Louisville, TX 76011                   PO Box 101808
                                       Fort Worth, TX 76185



NTTA                                   Sam's Appliances & Furniture
PO Box 660244                          Attn: Bankruptcy
Dallas, TX 75266-0244                  5050 East Belknap Street
                                       Haltom City, TX 76117



NTTA Violation Processing Center       Synchrony Bank/Care Credit
PO Box 260928                          Attn: Bankruptcy Dept
Plano, TX 75026-0928                   PO Box 965060
                                       Orlando, FL 32896



Online Collections                     U.S. Department of Education
Attn: Bankruptcy                       ECMC/Bankruptcy
PO Box 1489                            PO Box 16408
Winterville, NC 28590                  Saint Paul, MN 55116



Pioneer Credit Recovery, Inc.          Wells Fargo Dealer Services
P.O. Box 50                            Attn: Bankruptcy
Perry, NY 14530                        PO Box 19657
                                       Irvine, CA 92623



Portfolio Recovery                     Wise Credit Llc
Attn: Bankruptcy                       200 W Thompson St
120 Corporate Blvd                     Decatur, TX 76234
Norfold, VA 23502
